ORDER
PER CURIAM.
Larry Boyce Thompson appeals from a trial court decree of dissolution, challenging only the monetary portions of the judgment. Thompson contends the trial court failed to consider wife’s various sources of potential income in awarding maintenance and child support. Thompson also challenges the award of wife’s attorneys’ fees.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An extended opinion would have no prece-dential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is confirmed in accordance with Rule 84.16(b).